NOT RECOMMENDED FOR PUBLICATION
                                    File Name: 21a0039n.06

                                                   No. 20-3537


                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

                                                                                                  FILED
    THOMAS J. PIECZONKA, individually and on )                                            Jan 20, 2021
    behalf of all other similarly situated,  )                                        DEBORAH S. HUNT, Clerk
                                             )
           Plaintiff-Appellant,              )
                                             )                               ON APPEAL FROM THE
    v.                                       )                               UNITED STATES DISTRICT
                                             )                               COURT     FOR      THE
    PROGRESSIVE SELECT INSURANCE             )                               NORTHERN DISTRICT OF
    COMPANY,                                 )                               OHIO
                                             )
           Defendant-Appellee.               )


BEFORE:           SUHRHEINRICH, McKEAGUE, and READLER, Circuit Judges.

         SUHRHEINRICH, Circuit Judge. After crashing his 2013 Audi Q5, Plaintiff Thomas

Pieczonka contacted the insurer of the vehicle, Defendant Progressive Select Insurance Company.

Progressive deemed the car a total loss covered by the policy’s collision coverage. Progressive

offered a final settlement payment of $15,789.40, which included an actual cash value amount of

$15,320.19, plus $969.21 in sales taxes, minus the $500 deductible. The amount did not include

title fees, registration fees, or license plate fees. Pieczonka sued1 claiming that under Florida law

actual cash value includes fees associated with purchasing a replacement vehicle.

         The district court dismissed the case on Progressive’s Rule 12(b)(6) motion, finding that

Pieczonka had not alleged sufficient facts to show that Progressive had breached its insurance



1
  The district court had diversity subject matter jurisdiction. 28 U.S.C. § 1332(d)(2). The parties agree that Florida
law applies.
No. 20-3537, Pieczonka v. Progressive Select Ins. Co.


policy with Pieczonka. Recognizing that Florida law requires insurance contracts to be construed

according to the plain language of the policy, the district court observed that the policy term “actual

cash value” expressly required Progressive to consider “market value, age, and condition . . . at

the time the loss occurs” and “nothing more.” Because this language was plain and unambiguous,

the court refused to “read additional terms into this definition.” The court noted that the policy’s

liability limits, which distinguish between actual cash value and “the amount necessary to replace

the stolen or damaged property reduced by the applicable deductible,” “further undercut”

Pieczonka’s position. Costs of title, registration, and license fees could be covered by the latter.

Thus, including them in the former would render replacement compensation “redundant.”

        The district court got it right. Under a plain reading of the policy language, see Siegle v.

Progressive Consumers Ins. Co., 819 So. 2d 732, 735 (Fla. 2002), “actual cash value” is

determined by three factors at the time of the loss: market value, age, and condition. See Thompson

v. Progressive Universal Ins. Co., 420 F. Supp. 3d 867, 870 (W.D. Wis. 2019) (holding the same

definition of actual cash value was unambiguous and defined in a manner distinguishable from

replacement cost); Pappas v. Auto Club Ins. Ass’n, No. 20 CV 983, 2020 WL 3303004, at *3–4

(N.D. Ill. June 18, 2020) (finding the same definition of actual cash value did not include

registration and title fees because a car’s market value is “independent of the legal requirements

to drive it on the road,” and its age and condition are not related to any registration or license plate

fees). And the ordinary meaning of the first factor, market value, is “[t]he price that a seller is

willing to accept and a buyer is willing to pay on the open market and in an arm’s-length

transaction.” Black’s Law Dictionary (11th ed. 2019) (defining “market value” to be synonymous

with “fair market value”). Florida law is consistent with this definition. See Am. Reliance Ins. Co.

v. Perez, 689 So. 2d 290, 291 (Fla. Dist. Ct. App. 1997) (stating that fair market value should be



                                                  -2-
No. 20-3537, Pieczonka v. Progressive Select Ins. Co.


understood as ‘“the amount of money which a purchaser willing but not obliged to buy the property

would pay to an owner willing but not obliged to sell it, taking into consideration all uses to which

the property is adapted and might in reason be applied” (quoting City of Tampa v. Colgan, 163 So.

577, 582 (Fla. 1935))). This factor plainly does not include the costs that Pieczonka claims should

be covered because those fees are not paid to the seller. See Singleton v. Elephant Ins. Co.,

953 F.3d 334, 338 (5th Cir. 2020) (per curiam) (“That the state collects taxes and fees from the

buyer is irrelevant to the question of fair market value because those amounts are not part of the

price paid to the seller.”). To be sure, negotiating parties may consider taxes and fees when

agreeing on a price, but that is because they are factors that influence market value, not because

they “should be added to the price when calculating market value.” Id.

       The cases cited by Pieczonka hold little persuasive weight because they interpreted policies

in which actual cash value was either undefined or defined in a manner expressly including

replacement costs. In Sos v. State Farm Mutual Automobile Insurance Co., 396 F. Supp. 3d 1074

(M.D. Fla. 2019), and Glover v. Liberty Mutual Insurance Co., 418 F. Supp. 3d 1161 (S.D. Fla.

2019), actual cash value was not defined by the policy. Thus, the Sos court liberally interpreted

actual cash value as “replacement cost minus depreciation,” while noting that actual cash value

could mean either “fair market value” or “replacement cost minus normal depreciation.” Sos,

396 F. Supp. 3d at 1079–80 (cleaned up); see also Glover, 418 F. Supp. 3d at 1172 (same).

       The policies in Mills v. Foremost Insurance Co., 511 F.3d 1300 (11th Cir. 2008), Trinidad

v. Florida Peninsula Insurance Co., 121 So.3d 433 (Fla. 2013), and Bastian v. United Services

Automobile Ass’n, 150 F. Supp. 3d 1284 (M.D. Fla. 2015), all either defined actual cash value to

include replacement costs or expressly covered replacement costs. See Mills, 511 F.3d at 1305

(defining the term as “’the cost to repair or replace property with new materials of like kind and



                                                -3-
No. 20-3537, Pieczonka v. Progressive Select Ins. Co.


quality’ less [] depreciation”); Trinidad, 121 So. 3d at 442 (interpreting a policy that expressly

covered “[t]he replacement cost of that part of the building damaged for like construction and use

on the same premises”); Bastian, 150 F. Supp. 3d at 1289 (defining the term as “the amount it

would cost, at the time of the loss, to buy a comparable vehicle”). They therefore have no

application here.

         Finally, we note that Progressive’s payment of the sales tax as part of the final settlement

does not undermine this reading of the policy. Florida law arguably separately requires the insurer

to pay sales tax, see Fla. Stat. § 626.9743(9), so Progressive added this amount to the actual cash

value.

         We AFFIRM.




                                                 -4-